



EXHIBIT 10.1
CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS AGREEMENT, effective March 1, 2018, is made by and between TCF FINANCIAL
CORPORATION, a Delaware corporation (the “Company”), and
[____________________________] (the “Executive”).
WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and
WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in the last Section hereof.


2.Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2018; provided,
however, that commencing on January 1, 2019, and each January thereafter, the
Term shall automatically be extended for one additional year unless, not later
than the preceding September 30, the Company or the Executive shall have given
notice not to extend the Term; and further provided, however, that if a Change
in Control shall have occurred during the Term, the Term shall expire
twenty-four (24) months following the date on which such Change in Control
occurred.


3.Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. No Severance Payments shall be payable under this
Agreement unless there shall have been (or, under the terms of the second
sentence of Section 6.1 hereof, there shall be deemed to have been) a
termination of the Executive’s employment with the Company following a Change in
Control and during the Term. This Agreement shall not be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.


4.The Executive’s Covenants. The Executive agrees that, subject to the terms and
conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) a date which is six (6)




--------------------------------------------------------------------------------





months from the date of such Potential Change in Control, (ii) the date of a
Change in Control, or (iii) the date of termination of the Executive’s
employment by the Company for any reason.


5.Compensation Other Than Severance Payments.


5.1Following a Change in Control and during the Term, during any period that the
Executive fails to perform the Executive’s full-time duties with the Company as
a result of incapacity due to physical or mental illness, the Company shall pay
the Executive’s full salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive experiences a separation from service
from the Company by reason of the Executive’s Disability.


5.2If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive’s
full salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.


5.3If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive’s normal post-termination compensation and benefits as such
payments become due. Such post-termination compensation and benefits shall be
determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.


6.Severance Payments.


6.1Subject to Section 6.2 hereof, if the Executive’s employment is terminated
following a Change in Control and during the Term, other than (A) by the Company
for Cause, (B) by reason of death or Disability, or (C) by the Executive without
Good Reason, then the Company shall pay the Executive the amounts, and provide
the Executive the benefits, described in this Section 6.1 (“Severance
Payments”), in addition to any payments and benefits to which the Executive is
entitled under Section 5 hereof; provided, however, that, in the case of clauses
(A), (B), and (C), below, Executive shall have complied with the requirements of
Section 9 regarding execution and delivery of a general release. For purposes of
this Agreement, the Executive’s employment shall be deemed to have been
terminated following a Change in Control by the Company without Cause or by the
Executive with Good Reason, if (i) the Executive’s employment is terminated by
the Company without Cause prior to a Change in Control (but only if a Change in
Control occurs no later than six (6) months following the Executive’s
termination of employment) and such termination was




--------------------------------------------------------------------------------





at the request or direction of a Person who has entered into an agreement with
the Company the consummation of which would constitute a Change in Control,
(ii) the Executive terminates Executive’s employment for Good Reason prior to a
Change in Control (but only if a Change in Control occurs no later than six (6)
months following the Executive’s termination of employment) and the circumstance
or event which constitutes Good Reason occurs at the request or direction of
such Person, or (iii) the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason and such termination or the
circumstance or event which constitutes Good Reason is otherwise in connection
with or in anticipation of a Change in Control (but only if a Change in Control
occurs no later than six (6) months following the Executive’s termination of
employment).


(A)In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to one and one-half (1.5) times the
sum of (i) the Executive’s base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (ii) the
Executive’s target annual bonus under the “Management Incentive Plan -
Executive” or any other annual incentive compensation plan adopted by the
Company in which the Executive participates in respect of the fiscal year in
which occurs the Date of Termination or, if higher, such target annual bonus in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.


(B)For the twenty four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and Executive’s
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and Executive’s
dependents immediately prior to the Date of Termination or, if more favorable to
the Executive, those provided to the Executive and Executive’s dependents
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater after-tax cost to the Executive than the
after-tax cost to the Executive immediately prior to such date or occurrence;
provided, however, that (i) the Executive’s and Executive’s qualified
dependents’ COBRA eligibility period shall include the period during which the
Company is providing benefits under this subsection (B); (ii) unless the
Executive consents to a different method (or elects COBRA coverage at applicable
COBRA rates), such health insurance benefits shall be provided through a
third-party insurer; and (iii) the Executive shall be responsible for the
payment of premiums for such benefits in the same amount as active employees of
the Company. Benefits otherwise receivable by the Executive pursuant to this
Section 6.1(B) shall be reduced to the extent benefits of the same type are
received by or made available to the Executive during the twenty-four (24) month
period following the Executive’s termination of employment (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive); provided, however, that the Company shall reimburse
the Executive for the excess, if any, of the after tax cost of such benefits to
the Executive over such cost immediately prior to the Date of Termination or, if
more favorable to the Executive, the first occurrence of an event or
circumstance constituting Good Reason. Notwithstanding the foregoing, in the
event that the Executive’s




--------------------------------------------------------------------------------





employment is terminated under circumstances described in the second sentence of
Section 6.1, on the sixtieth (60th) day following the Change in Control the
Company shall pay or reimburse the Executive for any amounts or benefits it
would have been required to pay or provide to the Executive under this
Section 6.1(C) during the period prior to the Change in Control, determined as
if the Change in Control occurred on the Date of Termination.


(C)Notwithstanding any provision of any annual incentive plan to the contrary,
the Company shall pay to the Executive an amount, in cash, equal to any unpaid
incentive compensation which has been allocated or awarded to the Executive for
a completed fiscal year preceding the Date of Termination under any such plan
and which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date.


6.2(A) Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by the Executive (including
any payment or benefit received in connection with a Change in Control or the
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the Severance Payments, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the Excise Tax, then,
after taking into account any reduction in the Total Payments provided by reason
of section 280G of the Code in such other plan, arrangement or agreement, the
portion of the Total Payments that does not constitute deferred compensation
within the meaning of section 409A of the Code shall first be reduced and the
portion of the Total Payments that does constitute deferred compensation within
the meaning of section 409A of the Code shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (B) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).
(B)     For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change in
Control, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of section 280G(b)




--------------------------------------------------------------------------------





(4)(B) of the Code, in excess of the Base Amount allocable to such reasonable
compensation, and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Auditor in accordance with the principles of sections 280G(d)(3) and (4) of the
Code.


(C)    At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement). If the Executive objects in writing to the Company’s calculations,
the Company shall pay to the Executive such portion of the Severance Payments
(up to 100% thereof) as the Executive determines is necessary to result in the
proper application of subsection (A) of this Section 6.2.


6.3Subject to the provisions of Section 17 hereof and the requirement set forth
in Section 9 to execute and deliver a general release, the payments provided for
in subsections (A) and (C) of Section 6.1 hereof shall be made on the sixtieth
(60th) day following the Date of Termination; and in the event the Executive
becomes entitled to Severance Payments due to a termination described in the
second sentence of Section 6.1, such payments shall be made on the sixtieth
(60th) day following the Change in Control. Notwithstanding the above, to the
extent the Executive is terminated (i) following a Change in Control but prior
to a change in ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company (within the meaning of
section 409A of the Code) or (ii) prior to a Change in Control in a manner
described in the second sentence of Section 6.1, to the extent required to avoid
accelerated taxation and/or tax penalties under section 409A of the Code,
amounts payable to the Executive hereunder, to the extent not in excess of the
amount that the Executive would have received under any other pre-Change in
Control severance plan or arrangement with the Company had such plan or
arrangement been applicable, shall be paid at the time and in the manner
provided by such plan or arrangement and the remainder shall be paid to the
Executive in accordance with the provisions of this Section 6.3.


6.4The Company also shall pay to the Executive all reasonable legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made upon delivery of
periodic billings for same, provided that (i) Executive shall promptly repay all
amounts paid under this Section 6.4 at the conclusion of such dispute if the
resolution thereof includes a finding that Executive did not act in good faith
in the matter in dispute or in the dispute proceeding itself, and (ii) no claim
for expenses of representation shall be submitted by Executive unless made in
writing to the Board within ninety (90) days after receipt of billing for such
representation. Any such payment shall be made promptly, and in any event no
later than the end of the calendar year following the year in which the expense
was incurred.


7.Termination Procedures and Compensation During Dispute.






--------------------------------------------------------------------------------





7.1Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.


7.2Date of Termination. “Date of Termination”, with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).


8.Restrictive Covenants.


8.1During the Executive’s employment, Executive agrees that Executive will not
directly or indirectly substantially compete with the Company, TCF National Bank
or their subsidiaries, including but not limited to TCF Inventory Finance, Inc.,
Winthrop Resources, Inc., and TCF Equipment Finance, Inc. (the “TCF Companies”)
in the Relevant Market. The “Relevant Market” is the States within the United
States and the Provinces in Canada where any of the TCF Companies are doing
business or have done business during Executive’s employment.


8.2During Executive’s employment and for eighteen (18) months following a
termination of Executive without Cause by the Company or a termination by
Executive for Good Reason if a Change in Control occurs prior to or within six
(6) months of such termination, Executive agrees that, except with the prior
written permission of the Board of the Company, Executive will not: (x) offer to
hire, entice away, or in any manner attempt to persuade any officer, employee,
or agent of any of the TCF Companies to discontinue his or her relationship with
any of the TCF Companies, and (y) directly or indirectly solicit, divert, take
away or attempt to solicit any business or customers of any of the TCF
Companies;


8.3The Executive agrees that Executive will not, while employed with the Company
or at any time thereafter for any reason, in any fashion, form or manner, either
directly or indirectly, divulge, disclose or communicate to any person, firm,
corporation or other business entity, in any manner whatsoever, any confidential
information or trade secrets concerning the business of the Company, including,
without limiting the generality of the foregoing, any customer lists or other
customer identifying information, the techniques, methods or systems of the
Company’s operation or management, any information regarding its financial
matters, or any other material information concerning the business of the
Company, its manner of operation, its plans or other material data. The
provisions of this




--------------------------------------------------------------------------------





Section 8.3 shall not apply to (i) information that is public knowledge other
than as a result of disclosure by the Executive in breach of this Section 8.3;
(ii) information disseminated by the Company to third parties in the ordinary
course of business; (iii) information lawfully received by the Executive from a
third party who, based upon inquiry by the Executive, is not bound by a
confidential relationship to the Company, or (iv) information disclosed under a
requirement of law or as directed by applicable legal authority having
jurisdiction over the Executive.


8.4The Executive understands that in the event of a violation of any provision
of Section 8, the Company shall have the right to (i) seek injunctive relief, in
addition to any other existing rights provided in this Agreement or by operation
of law, without the requirement of posting bond and (ii) stop making any future
payments or providing benefits under this Agreement. These remedies shall be in
addition to any legal or equitable remedies existing at law or provided for in
any other agreement between the Executive and the Company or any of its
affiliates, and shall not be construed as a limitation upon, or as an
alternative or in lieu of, any such remedies. If any provisions of Section 8
shall be determined by a court of competent jurisdiction to be unenforceable in
part by reason of it being too great a period of time or covering too great a
geographical area, it shall be in full force and effect as to that period of
time or geographical area determined to be reasonable by the court.


8.5The Executive acknowledges that the provisions of Section 8 shall extend to
any business that becomes an affiliate of or successor to the Company or any of
its affiliates on account of a Change in Control or otherwise.


9.Requirement of Release. Notwithstanding anything in this Agreement to the
contrary, the Executive’s entitlement to any payments other than the Executive’s
accrued but unpaid base compensation and any accrued but unpaid or otherwise
vested benefits under any benefit or incentive plan determined at the time of
the Executive’s termination of employment shall be contingent upon the Executive
having executed a general release in the Company’s customary form and such
release becoming effective and non-revocable within sixty (60) days after the
Date of Termination (or the date of the Change in Control in the event of a
termination described in the second sentence of Section 6.1). If such release
does not become effective and non-revocable within the time period prescribed
above, the Company’s obligations under Section 6.1 shall cease immediately.


10.No Mitigation. The Company agrees that the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof. Further, except as
specifically provided in Section 6.1(B) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.


11.Successors; Binding Agreement.


11.1In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same




--------------------------------------------------------------------------------





manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.


11.2This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.


12.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the most recent address shown in the personnel records of the
Company and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:


To the Company:
TCF Financial Corporation
200 Lake street East
Wayzata, MN 55391
Attention: General Counsel


13.Miscellaneous; Amendment of Related Agreements.


13.1No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event
that, following a Change in Control, the Executive’s employment with the Company
is terminated by the Company other than for Cause or by the Executive for Good
Reason. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Minnesota. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total




--------------------------------------------------------------------------------





performance after the expiration of the Term (including, without limitation,
those under Section 6 hereof) shall survive such expiration.


14.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


15.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


16.Settlement of Disputes; Arbitration.


16.1All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied. Notwithstanding the above, in the event of
any dispute, any decision by the Board hereunder shall be subject to a de novo
review by the arbitrator.


16.2Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Hennepin County,
Minnesota in accordance with the rules of the American Arbitration Association
then in effect; provided, however, that the evidentiary standards set forth in
this Agreement shall apply. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.


17.Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with section 409A of the Code to the extent subject
thereto or be exempt therefrom, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required to avoid the application of an accelerated or additional
tax under section 409A of the Code, the Executive shall not be considered to
have terminated employment with the Company for purposes of this Agreement until
such time as the Executive is considered to have incurred a “separation from
service” from the Company within the meaning of section 409A of the Code. Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separately identified payment for purposes of section 409A of the
Code, and any payments that are due within the “short term deferral period” as
defined in section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required to
avoid the application of an accelerated or additional tax under section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following the
Executive’s termination of employment (or upon the Executive’s death, if
earlier). The Company is entitled to determine whether any amounts under this
Agreement are to be suspended or delayed pursuant to the foregoing sentence, and
the Company shall have no liability




--------------------------------------------------------------------------------





to the Executive for any such determination or any errors made by the Company in
identifying the Executive as a specified employee. Any amounts so suspended
shall earn interest thereon, if applicable, calculated based upon the then
prevailing monthly short-term applicable federal rate. Notwithstanding the
foregoing, to the extent that the foregoing applies to the provision of any
ongoing welfare benefits to the Executive that would not be required to be
delayed if the premiums therefor were paid by the Executive, the Executive shall
pay the full cost of premiums for such welfare benefits during the six-month
period and the Company shall pay the Executive an amount equal to the amount of
such premiums paid by the Executive during such six-month period on the first
business day of the month following the expiration of the six-month period
referred to above. To the extent required to avoid an accelerated or additional
tax under section 409A of the Code, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one year may not effect amounts reimbursable or provided in any subsequent
year.


18.Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:


(A)“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


(B)“Auditor” shall have the meaning set forth in Section 6.2 hereof.


(C)“Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.


(D)“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


(E)“Board” shall mean the Board of Directors of the Company.


(F)“Cause” for termination by the Company of the Executive’s employment shall
mean (i) the deliberate and continued failure by the Executive to devote
substantially all the Executive’s business time and best efforts to the
performance of the Executive’s duties (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by the Executive pursuant to Section 7.1 hereof) after a demand for
substantial performance is delivered to the Executive by the Board which demand
specifically identifies the manner in which the Board believes the Executive has
not substantially performed such duties; (ii) a violation of reasonable
instructions of the CEO and/or Board, provided such instruction does not violate
any other written agreement between the executive and the Company; (iii) the
deliberate engaging by the Executive in gross misconduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise; or (iv) the
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony or
any criminal charge involving moral turpitude. For the purposes of this
Agreement, no act, or failure to act, on the part of the Executive shall be
considered “deliberate” unless done, or omitted to be done,




--------------------------------------------------------------------------------





by the Executive not in good faith and without reasonable belief that such
action or omission was in the best interests of the Company.


(G)A “Change in Control” shall be deemed to have occurred if:


(I)any Person is or becomes Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities. For purposes
of this clause (I), the term “Beneficial Owner” does not include any employee
benefit plan maintained by the Company that invests in the Company’s voting
securities; or


(II)during any period of two (2) consecutive years there shall cease to be a
majority of the Board comprised as follows: individuals who at the beginning of
such period constitute the Board or new directors whose nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved; or


(III)the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least seventy
percent (70%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets; provided, however,
that no change in control will be deemed to have occurred if such merger,
consolidation, sale or disposition of assets, or liquidation is not subsequently
consummated.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
(H)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(I)“Company” shall mean TCF Financial Corporation and, except in determining
under Section 18(G) hereof whether or not any Change in Control of the Company
has occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.




--------------------------------------------------------------------------------







(J)“Date of Termination” shall have the meaning set forth in Section 7.2 hereof.


(K)“Disability” shall be deemed the reason for the termination by the Company of
the Executive’s employment, if, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.


(L)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(M)“Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.


(N)“Executive” shall mean the individual named in the first paragraph of this
Agreement.


(O) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent which
specifically references this Agreement) after any Change in Control, or prior to
a Change in Control under the circumstances described in the second sentence of
Section 6.1 hereof (treating all references in this Section 18(O) as references
to a “Potential Change in Control”), of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described below, such act or failure to act is corrected prior to
the Date of Termination specified in the Notice of Termination given in respect
thereof: (i) any material diminution in the scope of Executive’s authority and
responsibility, including, without limitation, as a result of a reallocation of
Executive’s job duties, (provided, however, in the event of any illness or
injury which disables Executive from performing Executive’s duties, the Company
may reassign Executive’s duties to one or more other employees until Executive
is able to perform such duties); (ii) a material diminution in Executive’s base
compensation (salary, bonus opportunity, benefits or perquisites); (iii) a
material change (greater than 50 miles) in the geographic location at which
Executive must report to in order to perform the services; (iv) Executive is
required to report to a supervisor other than the Company’s Chief Executive
Officer or an officer of the Company who reports directly to the Chief Executive
Officer; or (v) any other action or inaction that constitutes a material breach
by the Company of this Agreement.


The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder. In no event will the Executive have Good Reason to
terminate employment unless such act or failure to act results in a material
negative change to the




--------------------------------------------------------------------------------





Executive’s employment that has not been cured within thirty (30) days after a
Notice of Termination is delivered by the Executive to the Company. The
Executive must also provide notice to the Company of the Good Reason condition
within ninety (90) days of the initial existence of such condition.
(P)“Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.


(Q)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


(R)“Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:


(I)the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;


(II)the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;


(III)any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its affiliates); or


(IV)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


(S)“Severance Payments” shall have the meaning set forth in Section 6.1 hereof.


(T)“Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.


(U)“Term” shall mean the period of time described in Section 2 hereof (including
any extension, continuation or termination described therein).


(V)“Total Payments” shall mean those payments so described in Section 6.2
hereof.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
TCF FINANCIAL CORPORATION




By: ______________________________________    
[Name]
[Title]




[EXECUTIVE]




__________________________________________    







